UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1478



In Re:   JILL CHARLENE STORCH,

                                                             Debtor.

- - - - - - - - - - - - - - -


JILL CHARLENE STORCH,

                                                 Debtor - Appellant,


           versus



DEUTSCH BANK NATIONAL COMPANY, formerly known
as Bankers Trust Company of California,

                                                Creditor - Appellee,

           and


ELLEN W. COSBY,

                                                            Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
05-107-1-JFM; BK-04-26509-1)


Submitted: June 22, 2006                        Decided: June 26, 2006
Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jill Charlene Storch, Appellant Pro Se.     James Edward Clarke,
DRAPER & GOLDBERG, PLLC, Leesburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Jill Charlene Storch appeals the district court’s order

affirming the bankruptcy court’s order denying her motion for

reconsideration of the order annulling the automatic stay with

respect to the property located at 8524 Willow Oak Road, Baltimore,

Maryland.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. In re: Storch, Nos. CA-05-107-1-JFM; BK-04-26509-1

(D. Md. Apr. 12, 2005).       We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 3 -